DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nataliya Dvorson on 05/18/2021.
The application has been amended as follows: 
7. (Currently Amended) The method of claim 1,  further comprising: blocking peer-to-peer network traffic destined for a second wireless network client device .
22. (Currently Amended) The method of claim 1, further comprising:
providing a probe response including an unreserved authentication key management (AKM) suite type, wherein the AKM suite type indicates whether the wireless access controller or the access point supports (a) performing the simultaneous authentication of equals algorithm  or (b)  performing the password-mapped simultaneous authentication of equals, based on a value of the AKM suite selected from a reserved pool of values.

Response to Amendment
Claims 1, 4-8, 11-15, 19-20 and 22-28 are pending. Claims 2-3, 9-10, 16-18 and 21 are cancelled. Claims 1, 7-8, 14-15, 20 and 22 are currently amended. Claims 23-28 are newly added. 
Response to Arguments
Applicant’s arguments, see pages 12-13, filed 04/29/2021, with respect to the 102(a)(1) and 103 rejections have been fully considered and are persuasive.  The 102(a)(1) rejection of claims 1, 8 and 15 and 103 rejection of claims 4-7, 11-14, 19-20 and 22 has been withdrawn. 


Allowable Subject Matter
Claims 1, 4-8, 11-15, 19-20 and 22-28 are allowed.
Examiner’s Statement of Reason for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration and applicant remarks put forth in the Remarks of 04/29/2021 on pages 12-13, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Gast (US Pub No. 2016/0094535) discloses a passphrase is assigned to an end user device for use in authenticating the end user device for a network using SAE.  An identification of the end user device is determined during an authentication process.  The passphrase assigned to the end user device is determined at a network side using the identification of the end user device.  A shared secret is generated using the passphrase.  Whether the end user device has generated the shared secret is determined.  The end user device is authenticated for the network, if it is determined that the end user device has generated the shared secret. The private SAE based device enrollment system 108 can associate a passphrase assigned to the end user device 106 with an identification of the end user device 106.  The private SAE based device enrollment system 108 can determine an identification of the end user device 106 through an applicable method of determining an identification of the end user device 106.  Depending upon implementation-specific or other considerations, the private SAE based device enrollment system 108 can send a query to the end user device 106 asking for the end user device 106 to return an identification of the end user device 106.  An identification of an end user device can include a media access control address (hereinafter referred to as "MAC address") of the end Gast, Abstract, page 4, paragraph 0039), PELLETIER et al. (US Pub No. 2018/0092147) discloses an eNB 904 generates a pass-phrase and provides it to both the WTRU 902 and the WLAN 906.  The eNB 904 provides the pass-phrase to the WTRU 902 in a message 908, which also provides the identifier for the target WLAN 906 with which the p ass-phrase is to be associated to the WTRU 902 via an RRC procedure such as RRC Connection Reconfiguration.  The eNB 904 provides the pass-phrase to the WLAN 906 in a message 910.  The eNB 904 may then send a probe 912 to the WLAN 906, which may respond with a probe response 914 indicating that the WLAN 906 supports AKM type IEEE 802.1X and SAE.  The eNB 904 may the choose SAE for authentication based on an eNB preference (916).  The WTRU 902 and the WLAN 906 may then use the eNB-provided pass-phrase for the SAE authentication procedure 918 and generate PMK 920a/920b out of it.  On a condition that the eNB 904 re-directions the WTRU 902 to another WLAN, the eNB 904 may generate a new pass-phrase and update it in the WTRU 902.  The eNB 904 may also provide the same pass-phrase and the UEID/MAC address with the pass-phrase associated to it to the target WLAN (PELLETIER, page 13, paragraph 0135), HOTCHKISS et al. (US Pub No. 2019/0104411) discloses a Wi-Fi network includes one or more access point devices configured to connect to one or more devices; wherein the Wi-Fi network is designated by a Service Set Identifier (SSID); wherein each Wi-Fi client device accesses the Wi-Fi network HOTCHKISS, Abstract), Tiwary et al. (US Pub No. 2019/0347346) discloses monitoring a user login to a computer network, receiving a media access control (MAC) address associated with a logged-in user, comparing the MAC address to a table that associates the MAC address with one or more queries to which the user has access, wherein the table comprises information associated with other users who are currently logged-in to the computer network, determining whether the user and at least one of the other currently logged-in users have common access to one or more queries (Tiwary, Abstract), Velasco (US Pub No. 2014/0073289) discloses a Wi-Fi access point that is secured using WEP, WPA or WPA2 or other protection method(s) is further mapped, located and seamlessly accessed through a key that is preshared (PSK) by the Wi-Fi access point through a cloud based application over the Internet, thus a mobile device can access the Internet via the Wi-Fi access point using the PSK without the operator of the mobile device entering the PSK.  The PSK is transmitted in encrypted form to the mobile device via a 3G/4G network (Velasco, Abstract) and Lee et al. (US Pub No. 2016/0135045) discloses current robust security network association (RNSA) techniques, authentication between devices (peer-to-peer authentication) uses simultaneous authentication of equals (SAE) protocols that require each device to have the same key or password.  The SAE techniques are generally designed for peer authentication without the need for infrastructure support, e.g., without a live connection to an AS during Lee, page 3, paragraph 0032), however, the prior art taken alone or in combination fails to teach or suggest “storing mapping information in which a plurality of passwords are uniquely mapped to a plurality of corresponding password-mapped identifiers and respective media access control (MAC) addresses of respective wireless network client devices; obtaining, from the wireless network client device, a message including a password- mapped identifier; determining a password mapped to the password-mapped identifier by performing a lookup operation in the mapping information, wherein the wireless network client device has a unique password mapping for a service set identifier; using the password as an input into a simultaneous authentication of equals algorithm; and establishing a connection with the wireless network client device based on the simultaneous authentication of equals algorithm” (as recited in claims 1, 8 and 15). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAQUEAL D WADE/Examiner, Art Unit 2437                                                                                                                                                                                                        
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437